ICJ_055_FisheriesJurisdiction_GBR_ISL_1973-02-02_JUD_01_PO_01_FR.txt. COMPÉTENCE PÊCHERIES (ARRÊT) 22

adressées par l'Islande à la Cour et à la Partie adverse, même si l'Islande
a choisi de ne pas désigner d'agent, de ne pas déposer de contre-mémoire
et de ne pas présenter d’exceptions préliminaires à la compétence de la
Cour: l’article 53 du Statut donne à la Cour le droit et, dans la présente
affaire, lui impose l'obligation de se prononcer sur le problème de sa
compétence. C'est ce qu'elle fait par une décision ayant l'autorité de la
chose jugée.

46. Par ces motifs,
LA COUR,
par quatorze voix contre une,

dit qu'elle a compétence pour connaître de la requête déposée par le
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord le 14 avril 1972 et statuer sur le fond du différend.

Fait en français et en anglais, le texte anglais faisant foi, au palais
de la Paix, à La Haye, le deux février mil neuf cent soixante-treize, en trois
exemplaires, dont l'un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord et au Gouvernement de
la République d'fslande.

Le Président,
(Signé) ZAFRULLA KHAN.

Le Greffier,
(Signé) S. AQUARONE.

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

Je souscris entièrement à l’arrét de la Cour. J’estime cependant néces-
saire de lui adjoindre la bréve déclaration qui suit.

La seule question dont ia Cour soit saisie dans la phase actuelle de la
présente instance est celle de savoir si, vu la clause compromissoire de
l'échange de notes du 11 mars 1961 entre le Gouvernement du Royaume-
Uni et le Gouvernement islandais et compte tenu de l’article 36, para-

23
COMPETENCE PÊCHERIES (DÉCL. ZAFRULLA KHAN) 23

graphe I, de son Statut, la Cour est compétente pour se prononcer sur
la validité de Pacte unilatéral par lequel l'Islande a étendu sa juridiction
exclusive en matière de pêcheries de 12 milles à 50 milles marins à partir
des lignes de base convenues par les parties en 1961. Toutes les con-
sidérations militant pour ou contre la validité de cet acte de l'Islande
sont, au stade actuel, entièrement dépourvues de pertinence. Invoquer
quelque considération de ce genre pour déterminer l'étendue de la
compétence de la Cour, ce ne serait pas seulement préjuger la question
mais bel et bien mettre la charrue devant les bœufs et une telle façon de
faire doit être formellement désapprouvée.

Sir Gerald FITZMAURICE, juge, joint à l’arrêt un exposé de son opinion
individuelle.

M. PADILLA NERVO, juge, joint à l'arrêt un exposé de son opinion
dissidente.

(Paraphé) ZK.
(Paruphé) S.A.
